Exhibit 10.1

PROMISSORY NOTE

 

$29,125,000.00

  

New York, New York

January 28, 2011

FOR VALUE RECEIVED, each of the parties set forth on Schedule A attached hereto,
each a Delaware limited liability company, as maker, each having its principal
place of business at 111 Corporate Drive, Suite 120, Ladera Ranch, CA 92694
(individually and collectively, as the context may require, “Borrower”) , hereby
unconditionally promises to pay to the order of CITIGROUP GLOBAL MARKETS REALTY
CORP., having an address at 388 Greenwich Street, 19th Floor, New York, New York
10013 (together with its successors and/or assigns, “Lender”), or at such other
place as the holder hereof may from time to time designate in writing, the
principal sum of TWENTY-NINE MILLION ONE HUNDRED TWENTY-FIVE THOUSAND AND 00/100
DOLLARS ($29,125,000.00), or so much thereof as is advanced, in lawful money of
the United States of America, with interest thereon to be computed from the date
of this Note at the Interest Rate, and to be paid in accordance with the terms
of this Note and that certain Loan Agreement dated the date hereof between
Borrower and Lender (as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time, the “Loan Agreement”). All
capitalized terms not defined herein shall have the respective meanings set
forth in the Loan Agreement.

ARTICLE 1 : PAYMENT TERMS

Borrower agrees to pay the principal sum of this Note and interest on the unpaid
principal sum of this Note from time to time outstanding at the rates and at the
times specified in Article 2 of the Loan Agreement and the outstanding balance
of the principal sum of this Note and all accrued and unpaid interest thereon
shall be due and payable on the Maturity Date.

ARTICLE 2 : DEFAULT AND ACCELERATION

The Debt shall without notice become immediately due and payable at the option
of Lender if any payment required in this Note is not paid on or prior to the
date when due, subject to any applicable notice and/or cure period, or if not
paid on the Maturity Date or on the happening of any other Event of Default.

ARTICLE 3 : LOAN DOCUMENTS

This Note is secured by the Security Instruments and the other Loan Documents.
All of the terms, covenants and conditions contained in the Loan Agreement, the
Security Instruments and the other Loan Documents are hereby made part of this
Note to the same extent and with the same force as if they were fully set forth
herein. In the event of a conflict or inconsistency between the terms of this
Note and the Loan Agreement, the terms and provisions of the Loan Agreement
shall govern.

ARTICLE 4 : SAVINGS CLAUSE

Notwithstanding anything to the contrary, (a) all agreements and communications
between Borrower and Lender are hereby and shall automatically be limited so
that, after taking into account all amounts deemed interest, the interest
contracted for, charged or received by Lender shall never exceed the Maximum
Legal Rate, (b) in calculating whether any interest exceeds the Maximum Legal
Rate, all such interest shall be amortized, prorated, allocated and spread over
the full amount and term of all principal indebtedness of Borrower to Lender,
and (c) if through any contingency or event, Lender receives or is deemed to
receive interest in excess of the lawful maximum, any such excess shall be
deemed to have been applied toward payment of the principal of any and all



--------------------------------------------------------------------------------

then outstanding indebtedness of Borrower to Lender, or if there is no such
indebtedness, shall immediately be returned to Borrower.

ARTICLE 5 : NO ORAL CHANGE

This Note may not be modified, amended, waived, extended, changed, discharged or
terminated orally or by any act or failure to act on the part of Borrower or
Lender, but only by an agreement in writing signed by the party against whom
enforcement of any modification, amendment, waiver, extension, change, discharge
or termination is sought.

ARTICLE 6 : WAIVERS

Borrower and all others who may become liable for the payment of all or any part
of the Debt do hereby severally waive presentment and demand for payment, notice
of dishonor, notice of intention to accelerate, notice of acceleration, protest
and notice of protest and non-payment and all other notices of any kind, except
as otherwise provided in the Loan Documents. No release of any security for the
Debt or extension of time for payment of this Note or any installment hereof,
and no alteration, amendment or waiver of any provision of this Note, the Loan
Agreement or the other Loan Documents made by agreement between Lender or any
other Person shall release, modify, amend, waive, extend, change, discharge,
terminate or affect the liability of Borrower or any other Person who may become
liable for the payment of all or any part of the Debt under this Note, the Loan
Agreement or the other Loan Documents. No notice to or demand on Borrower shall
be deemed to be a waiver of the obligation of Borrower or of the right of Lender
to take further action without further notice or demand as provided for in this
Note, the Loan Agreement or the other Loan Documents. If Borrower is a
partnership or limited liability company, the agreements herein contained shall
remain in force and be applicable, notwithstanding any changes in the
individuals comprising the partnership or limited liability company, and the
term “Borrower,” as used herein, shall include any alternate or successor
partnership or limited liability company, but any predecessor partnership or
limited liability company shall not thereby be released from any liability. If
Borrower is a corporation, the agreements contained herein shall remain in full
force and be applicable notwithstanding any changes in the shareholders
comprising, or the officers and directors relating to, the corporation, and the
term “Borrower,” as used herein, shall include any alternative or successor
corporation, but any predecessor corporation shall not be relieved of liability
hereunder. (Nothing in the foregoing sentence shall be construed as a consent
to, or a waiver of, any prohibition or restriction on transfers of interests in
such partnership, limited liability company or corporation, which may be set
forth in the Loan Agreement, the Security Instruments or any other Loan
Document.)

ARTICLE 7 : TRANSFER

Upon the transfer of this Note, Borrower hereby waiving notice of any such
transfer, Lender may deliver all the collateral mortgaged, granted, pledged or
assigned pursuant to the Loan Documents, or any part thereof, to the transferee
who shall thereupon become vested with all the rights herein or under applicable
law given to Lender with respect thereto, and Lender shall thereafter forever be
relieved and fully discharged from any liability or responsibility in the
matter; but Lender shall retain all rights hereby given to it with respect to
any liabilities and the collateral not so transferred.

ARTICLE 8 : EXCULPATION

The provisions of Article 13 of the Loan Agreement are hereby incorporated by
reference into this Note to the same extent and with the same force as if fully
set forth herein.

ARTICLE 9 : GOVERNING LAW

This Note shall be governed, construed, applied and enforced in accordance with
the Applicable Laws of the state of New York and Applicable Laws of the United
States of America.

 

-2-



--------------------------------------------------------------------------------

ARTICLE 10 : NOTICES

All notices or other written communications hereunder shall be delivered in
accordance with Article 14 of the Loan Agreement.

[NO FURTHER TEXT ON THIS PAGE]

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower has duly executed this Note as of the day and year
first above written.

 

[Entities Listed on Exhibit A]

By:   /s/ H. Michael Schwartz Name:   H. Michael Schwartz Title:   President



--------------------------------------------------------------------------------

SCHEDULE A

LIST OF BORROWERS

 

1) SSTI 1000 E 95th ST, LLC

2) SSTI 2244 S Western AVE, LLC

3) SSTI 5701 W Ogden AVE, LLC

4) SSTI 5525 W Roosevelt RD, LLC

5) SSTI 1120 S Las Vegas BLVD, LLC

6) SSTI 11640 Jones Bridge RD, LLC

7) SSTI 2016 Lebanon RD, LLC

8) SSTI 8080 Steilen DR, LLC

9) SSTI 69 Mallory AVE, LLC

10) SSTI 15 McClure Dr, LLC

11) SSTI 1742 Pass Rd, LLC